Exhibit 99.1 FOR RELEASE: JULY 18, 2012 For more information, contact: Kirk Whorf, Executive Vice President and Chief Financial Officer kwhorf@northstatebank.com; 919-645-2707 Larry D. Barbour, President and Chief Executive Officer 919-855-9925 NORTH STATE BANCORP REPORTS 2ND QUARTER EARNINGS Company reports solid earnings for quarter RALEIGH, NC … North State Bancorp (OTCBB: NSBC the “Company”), the holding company for North State Bank, reported net income for the quarter ended June 30, 2012 of $583,000, which is $472,000 more than the $111,000 earned for the same period ended June 30, 2011.Higher non-interest income of $1.9 million, an increase of $1.1 million, excluding securities gains, over the same period in 2011, resulting from expanded mortgage banking activities accounted for the increase while net interest income was steady from the prior period.These higher fees were partially offset by higher personnel expenses of $2.8 million, an increase of $507,000 over the same period ended June 30, 2011.Diluted earnings per share were $0.08 for the quarter ended June 30, 2012 compared to $0.01 for 2011.For the six month period ended June 30, 2012, net income was $819,000, an increase of $505,000 from net income of $314,000 reported for the six month period ended June 30, 2011. Total assets for the Company as of June 30, 2012 were $677.5 million compared to $638.3 million as of June 30, 2011, an increase of $39.2 million.Total deposits and total loans as of June 30, 2012, were $607.8 million and $482.8 million, respectively, compared to total deposits and total loans at June 30, 2011, of $566.9 million and $482.7 million, respectively. North State Bank remains well capitalized with capital ratios well in excess of regulatory minimums to be considered well capitalized. “While we continue to have challenges as a business and an industry, I am very proud to report these results.They are the result of our strategic thinking which laid the groundwork for improving financial results.We have continued to grow core deposits which have increased $37.8 million so far this year.These deposits are heavily weighted in non-interest bearing accounts and when combined with stable loan outstandings have allowed us to maintain our net interest income and net interest margin. We are not out of these challenging times but we are seeing improvement in earnings and asset quality.” Larry D. Barbour, president and CEO shared in remarks on the Company’s financial results. Mr. Barbour continued “We remain a well-capitalized bank with strong liquidity funded by a loyal base of core deposits and we remain confident about our future as troubled loans and loan loss reserves decrease.” Founded in 2000, North State Bank is a full-service community bank, serving Wake and New Hanover Counties through seven full-service offices. ### North State Bancorp is listed on the OTC electronic bulletin board under the symbol “NSBC.” www.northstatebank.com This news release contains forward-looking statements. The actual results might differ materially from those projected in the forward-looking statements for various reasons, including changes in real estate values and the real estate market, economic conditions, regulatory changes, changes in interest rates, substantial changes in financial markets, our ability to manage growth, and loss of deposits and loan demand to other savings and financial institutions. Additional information concerning factors that could cause actual results to materially differ from those in the forward-looking statements is contained in the Company's SEC filings, including its periodic reports under the Securities Exchange Act of 1934, as amended, copies of which are available upon request from the Company. North State Bancorp Selected Financial Information and Other Data (Unaudited) As of or for the Three Months Ended As of or for the Six Months Ended June 30, June 30, (Dollars in thousands, except per share) Earnings Summary: Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income before income taxes Income taxes 71 Net income $ Share and Per Share Data: Earnings per share - basic $ Earnings per share - diluted $ Tangible book value per share $ Weighted average shares outstanding: Basic Diluted Financial Condition Period End: Cash, federal funds sold and due from banks $ Investment securities Loans - held for sale Loans Less allowance for loan losses Other assets Total assets $ Deposits $ Other borrowings Other liabilities Shareholders' equity Total liabilities and shareholders' equity $ Financial Condition Average Balances: Cash, federal funds sold and due from banks $ Investment securities Loans - held for sale Loans Less allowance for loan losses Other assets Total assets $ Deposits $ Other borrowings Other liabilities Shareholders' equity Total liabilities and shareholders' equity $ Performance Ratios: Return on average assets % Return on average equity % Net interest margin (1) % Efficiency ratio % Asset Quality Ratios: Net loan charge-offs to average loans % Nonaccrual loans to period-end loans % Nonperforming assets to total assets % Ratio of allowance for loan losses to nonaccrual loans x x x x Allowance for loan losses to period-end loans % Other Data: Average equity to average assets % Total shareholders' equity to assets % Number of offices: Full service banking offices 7 7 7 7 Number of employees (FTEs) Core Earnings (2): GAAP stated earnings $ Less net gains on sale of investment securities - Provision for loan losses Forecosed asset expense net of rental income Taxes 71 Non-GAAP core earnings before tax $ Excludes nonaccrual loans We define core earnings as operating income before securities gains (losses); loan loss reserves; foreclosed asset valuation write-downs and expense net of rental income; and taxes.Core earnings is considered a non-GAAP financial measure.Core earnings do not represent, and should not be considered as, an alternative to net income, as determined in accordance with GAAP.Our definition of core earnings might not be comparable to similarly titled measures by other companies.We believe that the presentation of core earnings is useful to investors because it provides important information of our operatingperformance exclusive of non-recurring expenses of loan loss reserves and foreclosed asset expense and write-downs as well as taxes.
